Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the image creation device and image creation method of the instant invention.
The instant invention is directed to an image creation device for installation in a vehicle. An image capture section acquires a captured image, which is an image captured by an image capture device configured to capture images within a predetermined peripheral range around the vehicle. A bird's-eye view image creation section creates a bird's-eye view image, which is an image as viewed from above the vehicle, by performing a bird's-eye view image conversion, which is a process of converting the image captured by the image capture section into a bird's-eye view image. The bird's-eye view image creation section includes a contour extraction section, a region discrimination section, a first creation section, a second creation section, and an image combining section. The contour extraction section is configured to extract, from the captured image that is captured by the image capture section, the contour shape of an object that is present in the captured image, based on luminance and chromaticity in the captured image. The region discrimination section is configured to judge, based on the contour shape that is extracted by the contour extraction section, whether the region represented by the contour shape is a three-dimensional object region, which is a region expressing a three- dimensional object, or is a road surface region, which is a region expressing something other than a three-dimensional object. The first creation section is configured to create a stereoscopic image by performing stereoscopic conversion of the three-dimensional object region, with the stereoscopic conversion being processing executing coordinate conversion by projecting the three- dimensional object region onto a three-dimensional projection surface, which has a predetermined three-dimensional curvature and represents a virtual plane which slopes upward with increase of distance from an imaging position of the image capture device. The second creation section is configured to create a planar view image by performing planar view conversion of the road surface region, with the planar view conversion being processing executing viewpoint conversion by projecting the road surface region onto a road surface projection surface, which is a predetermined virtual plane that represents a road surface on which the vehicle exists in real space. The image combining section is configured to combine the stereoscopic image created by the first creation section and the 
	A notable prior art of record is Wakabayashi et al. (US 2014/0152774) (hereinafter Wakabayashi). As cited in prior actions, Wakabayashi discloses a vehicle including a plurality of cameras for capturing image information of the vehicle's surroundings. The image information is processed and produces a displayed bird's eye view image. The system can detect 3D objects using edge detection (and thus using contour/shape information) and the processing is adapted based on whether or not a 3D object is present. The system generates two types of bird's eye view images using the image information. A plane projective transformation converts the captured images into a bird's eye view image by performing viewpoint conversion which projects the captured images including the road surface onto a projection 
	Although Wakabayashi discloses detecting 3D objects based on edge extraction, Wakabayashi does not explicitly disclose using luminance/chromaticity information or judging what is a 3D object and what is a flat/road object. Additionally, although Wakabayashi discloses detecting three-dimensional objects and using the detected objects to adapt the viewpoint conversion processing, Wakabayashi fails to disclose selecting an image based on a three-dimensional object that is identified as being closest to a lower end of a captured image among multiple captured images containing the three-dimensional object within an overlap range. Similarly, Wakabayashi fails to extract the three-dimensional object closest to a lower end of the selected image.
	Additional prior arts of record include Lin et al. (US 2016/0093057) (hereinafter Lin) and Scholl et al. (US 2016/0080699) (hereinafter Scholl). Lin, like Wakabayashi, discloses a plurality of cameras arranged on a vehicle for capturing image information. Additionally, Lin discloses that candidate obstacle regions are extracted wherein the extracted regions form regions of interest. As can be seen in Fig.6 of Lin, the candidate obstacle regions have contours/shapes and can be determined from features such as luminance and chromaticity. Scholl discloses a plurality of cameras mounted on a vehicle wherein images captured by the cameras are combined and merged to form an image for display. The images include images displayed on a ground plane (similar to the claimed "planar view image") as well as images displayed on a three-dimensional/curved plane (similar to the claimed "stereoscopic image"). As noted in prior actions, moving objects are extracted from overlapping regions of the images and portions of the images are selected and modified based thereon. As shown in at least Fig.11 through Fig.14 of Scholl, the image portions that are extracted/modified are lower ends of the captured images corresponding to an extracted moving object contour. As can additionally be seen in Fig.12 through Fig.14 of Scholl, these modified images are converted into images corresponding to a bowl-shaped (three-dimensional/stereoscopic) projection surface. 
	Although both Lin and Scholl relate to generating viewpoints from camera images that capture the environment surrounding a vehicle as well as detecting objects therein, Lin and Scholl differ from the instant invention. Lin fails to disclose the specific processing of the image creation device as described above and does not extract lower regions of objects. Scholl does extract the lower region of objects in overlapping images. However, Scholl does not teach, for example, “a captured image in which the selected three-dimensional object is closest to a lower end of the captured image is selected as a selected image from among the plurality of captured images” and “extract the three-dimensional object region that is present closest to the lower end of the selected image”. Thus although Scholl appears to teach selecting the fisheye image nearest the identified moving object, Scholl still does not teach selecting as a selected image a captured image in which the selected three-dimensional object is closest to a lower end of the captured image.
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        September 22, 2021